Citation Nr: 1433078	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-33 534	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for vertigo and dizziness, which he believes may be related to his duties as a gunner in Vietnam.  The Board notes that the Veteran is service-connected for tinnitus and bilateral hearing loss as well as coronary artery disease, all disabilities which can be related to symptoms such as dizziness and vertigo.  To date, the Veteran has not been provided a VA examination to determine if the disability complained of is related to his military service or to any service-connected disability.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In light of the nature of the Veteran's claimed disability of vertigo and dizziness, it is possible that more than one examination may be necessary on remand.  In addition, the AOJ may need to consider the question of increased disability rating for a service-connected disability, to include on an extraschedular basis, depending on the conclusions drawn by the examiner(s).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination by a neurologist to determine whether it is at least as likely as not (probability 50 percent or greater) that his current vertigo and dizziness were incurred in military service, to include as a result of his duties as a gunner.  Any additional testing or diagnostic studies deemed necessary should be performed.

The examiner is asked to specifically consider and offer an opinion on the Veteran's theory that his vertigo and dizziness may be related to his duties as a gunner in service and recurrent jostling due to recoil.  

The examiner should indicate whether the Veteran's vertigo and/or dizziness are symptoms or manifestations of any of the Veteran's service-connected disabilities.

The examiner is asked to review and comment on the significance, if any, of results of testing, to include CT scans in September 2013 and videonystagmography in June 2009.  The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

2. If the neurologist is unable to provide a diagnosis or to link the Veteran's disability to his military service, the Veteran should be afforded an additional VA examination by an otolaryngologist to determine whether it is at least as likely as not (probability 50 percent or greater) that his current vertigo and dizziness were caused or aggravated by or otherwise related to his service-connected hearing loss and tinnitus.  Any additional testing or diagnostic studies deemed necessary should be performed.

The examiner should indicate whether the Veteran's vertigo and/or dizziness are symptoms or manifestations of any of the Veteran's service-connected disabilities.

The examiner should review and comment on the significance, if any, of results of testing performed, to include an MRI of the brain taken in September 2013 and a videonystagmography conducted in June 2009.  The examiner should provide the rationale for any opinion(s) provided.  A copy of the claims file should be provided to the examiner for review.

3. The RO should also undertake any other indicated development suggested by the outcome of the VA examination(s), to include consideration of increased disability ratings of any service connected disabilities if the examinations suggest that vertigo and/or dizziness are manifestations or symptoms of service-connected disabilities.  Any such consideration should include an assessment of extraschedular consideration if the symptom is not included in the rating criteria. 

4. On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 

_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



